Citation Nr: 1429127	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to a TDIU.

In January 2010, the Veteran and his mother testified before a Decision Review Officer (DRO) at the RO in Philadelphia, Pennsylvania.  A transcript of that hearing has been reviewed and associated with the claims file.

This case was before the Board in December 2011 when it was remanded for further action.  The Board's remand directives were fully complied with and this matter is again before the Board for review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a stomach disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for rheumatic arthritis (100 percent disabling); rheumatic heart disease (60 percent disabling); and rheumatoid neutrophilic dermatosis (noncompensable).  His combined disability rating is 100 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran's 100 percent evaluation for rheumatic arthritis means that the Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  However, this is not to say that but for this disability, the Veteran would be employable.

The remaining question is whether the Veteran's service-connected disabilities other than the one for which a 100 percent rating is in effect would, on their own, preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

Turning to the evidence of record, a review of private and VA treatment records note persistent treatment for the Veteran's service-connected disabilities.

The Veteran was afforded a VA examination in January 2013.  The examiner opined that it is less likely as not the Veteran's heart disability is preventing him from securing and following substantially gainful employment.  The examiner opined that the Veteran's valve replacement has resulted in improvement of his cardiac condition to the point where his cardiac ejection fraction is normal and he is able to climb a flight of stairs.  He also noted that he is able to perform activities of daily living at home.  Further, the examiner opined that while other disabilities affect his ability to work, he would be able to work at a sedentary job or job which required moderate exercise.

With regard to the Appellant's rheumatic arthritis, the examiner noted that he has significant limitations of capacity to use his hands as a result of the disability.  His hand strength is weak and he is unable to do simple tasks such as opening jars or pulling open cartons without assistance.  He is able to type and write, but significantly slower than normal.  The examiner opined that the Veteran's work capacity is impaired by his rheumatic arthritis. 

The Veteran was also afforded a VA examination for his skin disability.  The examiner determined that the skin condition does not prevent the Veteran from securing and following substantially gainful occupation.  The examiner noted that the skin condition is not usually present.

In an opinion submitted by the claimant's treating VA physician, he noted that severe deformities of the Veteran's hands and chronic pain make it impossible for him to work in any capacity.  Further, as a result of his multiple medical conditions, he is required to take multiple medications that cause side effects such as impaired alertness, fatigue, bruising and put him at risk of bleeding.  The physician noted that the Veteran's medical problems are permanent and opined that he is permanently disabled.  

Additionally, the Veteran's doctor for his heart condition indicated that at this point, his heart condition does require indefinite anticoagulation therapy.  He will have to continue to take medication and be managed indefinitely for this condition.

An opinion provided by the claimant's primary physician noted that he is completely and totally disabled.  She noted that his most debilitating and chronic condition is the rapid progression to severe deforming rheumatoid arthritis.  She noted that his hands are mangled and that he is no longer able to do any of the things a young man hopes to do which includes any fine motor movement.  She noted that he is severely malnourished and requires multiple immune modifies to control his arthritis. 

Overall, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, specifically his heart and skin disabilities.  In this regard, the VA examiners concluded that his heart and skin conditions do not render him unemployable.  Conversely, his treating physicians indicate that he is completely disabled and that, although his heart condition has improved, it will always require monitoring.  The evidence also indicates that medication taken for all disabilities further impedes the Veteran's ability to work and puts him at risk for bleeding.

Therefore, based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence regarding whether the Veteran's service-connected disabilities render him unable to secure of follow a substantially gainful occupation is at least in equipoise.  Thus, the Veteran's claim must prevail.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


